Title: A sad day at /r/legaladvice... ms paint to be discontinued
Question:
Answer #1: A copy of the program is going to stay landlocked on my computer then.Answer #2: That's really annoying. I use it to crop screenshots at work all the time.Answer #3: Just came to post this. Can we sue Microsoft? I'm a shareholder, does that give us standing? I've been a big fan of Satya, but this move is just unconscionable! Answer #4: It's being replaced by Paint3D. People can still make shitty drawings of land boundaries just fine, it's just a differently-named program doing it now.